While an attempt is made to clothe the act in question with generality by making it applicable to all counties that now have, or may have, more than 200,000 population, upon the classification theory it cannot possibly apply, in the present or future, to any county in the state, unless some other county not only attains 200,000 inhabitants, but also procures the adoption of an amendment to section 96 of the Constitution and perhaps other sections. As the act of necessity applies to Jefferson county alone, present and future, it is unquestionably a local law under section 110 of the Constitution, and, as no notice was given of an intention to apply for the passage of same as required by section 106 of the Constitution, it was not validly enacted. Birmingham Electric Co. v. Harry, 215 Ala. 458, 111 So. 41; Opinion of Justices,216 Ala. 469, 113 So. 584. Indeed, the Harry Case was referred to and construed in such opinion, supra, as holding that similar acts were local, and could not be validly enacted, unless notice was given as required by section 106 of the Constitution, and this opinion was addressed to, and received by, the Legislature long before the passage of the act in question, and should have removed all misleading tendencies of the opinion on rehearing in the Harry Case, supra, if any there were.
It is true the Jefferson county amendment authorizes the fixation of the salaries by a general or local law, but said amendment does not displace or modify sections 106 and 110 of the Constitution so as to do away with the necessity for a compliance *Page 73 
therewith in case resort is had to a local law.
Long prior to the adoption of the constitutional amendment of November 16, 1912 (see Gen. Acts 1911, p. 47), providing that "the Legislature of Alabama may hereafter, from time to time, by general or local laws fix, regulate and alter, etc., these terms, 'general,' and 'local,' " laws had been defined by section 110 of the Constitution as follows: "A general law within the meaning of this article is a law which applies to the whole state, a local law is a law which applies to anypolitical subdivision or subdivisions of the state less thanthe whole," and this court had by repeated decisions sustained this definition, and held void all such local laws as were not passed in compliance with section 106 of the Constitution. Therefore it must be assumed that the Legislature, in preparing the Jefferson county amendment, and the people in adopting it, were familiar with the provisions of the Constitution, and used these terms in the sense they are defined by section 110.
The response in the Harry Case and reference to other acts was merely arguendo, and did not destroy the integrity or force of the real holding as set forth in the original opinion. We are not advised that the point here considered has ever been decided contrary to the present holding in passing upon the said acts. But, if said acts, or any of them, possess the infirmity involved in the present one, that fact should not, and could not, deter this court from correctly deciding the present issue; each tub must stand upon its own bottom.
We are constrained to hold that the act is repugnant to sections 106 and 110 of the Constitution, and the trial court erred in awarding the mandamus, and the judgment of the circuit court is reversed, and one is here rendered denying the writ of mandamus.
Reversed and rendered.
ANDERSON, C. J., and SAYRE, SOMERVILLE, and BROWN, JJ., concur.